Citation Nr: 1428478	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits in excess of a 40 percent rate under the provisions of Chapter 33, Title 38, United States Code (Chapter 33 or Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had honorable active service from May 1982 to August 1989, March to June 1991, and from February to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which determined the duration of the Veteran's creditable active duty service toward the Chapter 33 (Post 9/11 GI Bill) education benefits warranted a 40 percent rate of payment.

In February 2012, the Veteran provided testimony at a hearing held before the undersigned Veterans Law Judge sitting at the VA Regional Office in Atlanta, Georgia.  A transcript of that hearing is of record.

In addition to the paper claims file, there are VA paperless claims files associated with the Veteran's claim.  A June 2014 review of the paperless files does not reveal that they include any documents pertinent to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has maintained that he had active duty service for much longer than he was given credit for, and that as such, his rate for Chapter 33 benefits should be upwardly adjusted, in excess of the currently credited 40 percent rate.

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for Veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 to 3324 (West Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.9500 to 21.9770 (2013).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550(a). 

The post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, or 12304.  See 38 C.F.R. §21.9505. 

Aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable.  The table is as follows, in pertinent part: 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.

As it currently stands, in January 2011 VA determined that the duration of the Veteran's creditable active duty service toward the Chapter 33 (Post 9/11 GI Bill) education benefits totals 159 days, warranting a 40 percent rate of payment.  In that determination, the RO indicated that the Veteran had 98 days of creditable service from February 21, 2003 to May 29, 2003, and another 61 days of creditable service from January 12, 2009 to March 13, 2009, for a total of 159 days.  The Veteran's periods of service from May 1982 to August 1989, and March to June 1991 are not creditable for purposes of computation for Chapter 33 benefits, nor does he so contend. 

The Veteran maintains that he has additional creditable service which has not been considered by VA.  In support of his claim, the Veteran submitted a copy of a January 2011 letter issued by the Department of the Navy, Manpower Management Support Branch.  A review of that letter shows that during interval time periods between July 14, 2002 and August 16, 2009 (NOT including the already credited service from February 21, 2003 to May 29, 2003, and January 12, 2009 to March 13, 2009), the Veteran performed Active Duty for Operational Support (ADOS) service in the Marine Corps/Marine Corps Reserve.  

In essence, if all such ADOS service was found creditable, it would appear that the Veteran could have as much as approximately 170 days of additional active service for purposes of computing his creditable active duty service toward the rate of Chapter 33 (Post 9/11 GI Bill) education benefits, and that a 50 percent rate of payment may be warranted.  Significantly, it does not appear that this evidence was considered by the RO when it issued either its original decision in January 2011, or the Statement of the Case in April 2011. 

The Board notes that in accordance with Marine Corps Order 1001.59A, the Active Duty for Operational Support (ADOS) program replaced the program formerly known as Active Duty for Special Work and "provides Marine Corps Reserve personnel augmentation for both Active and Reserve components, in support of existing and emerging requirements of the Marine Corps Total Force to meet short-term administrative, operational, and exercise support requirements."  MCO 1001.59A (Jan. 19, 2011).  MCO 1001.59A establishes policies and procedures for the authorized assignment of Reserve component personnel to active duty under the ADOS program, and notes that section 12301(d) of title 10, U.S. Code provides statutory authority to order Reserve component members to active duty.  As defined in MCO 1001.59A, ADOS is a category of voluntary active duty used to provide Reserve component support to operation and mission requirements. 

In light of the evidence submitted by the Veteran, the Board finds a remand is in order for the AOJ to seek clarification regarding whether any or all of the Veteran's ADOS service between 2002 and 2009 qualifies as active duty pursuant to 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, or 12304.  See 38 C.F.R. §21.9505.  In this regard, it is necessary to identify the specific provision or provisions under Title 10 authorizing the Veteran to ADOS as shown by the January 2011 letter issued by the Department of the Navy, Manpower Management Support Branch. (i.e. 10 U.S.C.A. § 688, 12301(a) 12301(d), 12301(g), 12302, or 12304, or some other authority). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification and official documentation for the record regarding the specific provision or provisions under Title 10 authorizing the Veteran to Active Duty Operational Support between 2002 and 2009 as shown by the January 2011 letter issued by the Department of the Navy, Manpower Management Support Branch. (i.e. 10 U.S.C.A. § 688, 12301(a) 12301(d), 12301(g), 12302, or 12304, or some other authority).  

In this regard, additional information or documentation may be required from the Veteran himself, and it may be necessary to obtain more detail regarding the characterization of/authority for the Veteran's ADOS service from the Department of the Navy - Manpower Management Support Branch, DoD and/or other appropriate military authority or official source  

2.  After performing the above development and any other actions deemed appropriate to determine whether all or some of the Veteran's ADOS service may be considered creditable active duty service for determining the rate of Chapter 33 (Post 9/11 GI Bill) education benefits, the AOJ should readjudicate the issue on appeal, to include consideration of: the January 2011 letter from the Department of the Navy, any evidence added to the record since the April 2011 Statement of the Case was issued, and evidence obtained pursuant to this remand.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



